Filed 8/27/14 P. v. Boatman CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C074598

         v.                                                                     (Super. Ct. No. SF124526A)

JOSEPH JUSTIN BOATMAN,

                   Defendant and Appellant.

         Appointed counsel for defendant Joseph Justin Boatman asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) After reviewing the entire record, we affirm the judgment.
         On June 26, 2013, defendant drove up to the drive-in window of a closed
McDonald’s, entered through the window, took money from the restaurant, and went
back through the window into his car, where he gave the money to an accomplice.
         Defendant pled guilty to second degree burglary. (Pen. Code, § 459.) The trial
court sentenced defendant to serve a stipulated term of three years in state prison,




                                                             1
imposed various fines and fees, and awarded 16 days of presentence credit (8 actual and 8
conduct).
       Defendant appeals. His request for a certificate of probable cause was denied.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                         HOCH         , J.



We concur:



      BUTZ          , Acting P. J.



     MAURO          , J.




                                              2